Citation Nr: 0426108	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  98-10 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury of the jaw.

2.  Entitlement to service connection for the residuals of an 
injury of the face.

3.  Entitlement to service connection for the residuals of 
dental trauma.

4.  Entitlement to service connection for the residuals of an 
injury of the chest.

5.  Entitlement to service connection for the residuals of a 
cervical spine injury.

6.  Entitlement to service connection for the residuals of a 
lumbosacral spine injury.

7.  Entitlement to service connection for the residuals of a 
knee injury.

8.  Entitlement to service connection for blisters of the 
hands and feet.

9.  Entitlement to service connection for bilateral hearing 
loss.

10. Entitlement to service connection for tinnitus.

11. Entitlement to service connection for headaches with loss 
of balance.

12. Entitlement to service connection for the residuals of 
eye surgery and cataracts.

13. Entitlement to service connection for refractive error.

14. Entitlement to service connection for bursitis of the 
hands, arms, legs and shoulders.

15. Entitlement to service connection for arthritis of the 
hands, arms, legs and shoulders.

16. Entitlement to service connection for the residuals of 
frostbite to the hands, ears, nose and face.

17. Entitlement to service connection for the residuals of 
strokes.

18. Entitlement to service connection for arteriosclerotic 
heart disease, including hypertension.

19. Entitlement to service connection for prostatitis.

20. Entitlement to service connection for lung disease.

21. Entitlement to service connection for the residuals of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

K. Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to August 
1966, and had periods of active duty for training during his 
service with the United States Air Force Reserves from 1968 
to 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  The Board first considered this appeal in February 
2001 and remanded all claims to the RO for compliance with 
the newly enacted Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, headaches with loss of hearing, 
and for a lumbosacral disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will contact the veteran if additional action is required on 
his part.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no evidence of in-service injury to the 
veteran's jaw, face, chest, knee or cervical spine.  There is 
no evidence of dental trauma during service.

3.  There are no current dermatologic disorders of the 
veteran's hands and/or feet.

4.  There veteran did not require any treatment for an eye 
disorder during service.  He did not develop cataracts during 
active duty or as a consequence of active duty.

5.  The veteran did not develop bursitis and/or arthritis of 
the hands, arms, legs and shoulders during service or within 
one year of discharge from service.

6.  The veteran was treated once for frostbite of the ears 
during active duty, but he has no current residuals of 
frostbite to any part of his body.

7.  The veteran did not require treatment for cerebrovascular 
accidents, arteriosclerotic heart disease, hypertension, 
prostatitis or lung disease during active duty nor did he 
develop any of these disabilities as a consequence of 
service.

8.  The veteran did not develop arteriosclerotic heart 
disease, including hypertension, within one year of discharge 
from service.

9.  The veteran does not have a current disability medically 
linked to any in-service exposure to ionizing radiation.

10.  The veteran submitted a written statement and oral 
testimony reflecting his desire to withdraw his appeal in 
regard to the claim of entitlement to service connection for 
refractive error.


CONCLUSIONS OF LAW

1.  Residuals of a jaw injury were not incurred during active 
service or as a consequence of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Residuals of a face injury were not incurred during 
active service or as a consequence of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

3.  Dental trauma was not incurred during active service or 
as a consequence of active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  Residuals of a chest injury were not incurred during 
active service or as a consequence of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

5.  Residuals of a cervical spine injury were not incurred 
during active service or as a consequence of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

6.  Residuals of a knee injury were not incurred during 
active service or as a consequence of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

7.  Chronic blisters of the hands and feet were not incurred 
during active service or as a consequence of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

8.  Residuals of eye surgery and/or cataracts were not 
incurred during active service or as a consequence of active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

9.  Criteria for the withdrawal of the appeal for entitlement 
to service connection for refractive error have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).

10. Bursitis of the hands, arms, legs and shoulders was not 
incurred during active service or as a consequence of active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

11. Arthritis of the hands, arms, legs and shoulders was not 
incurred during active service, as a consequence of active 
service, nor is it presumed to have been incurred within one 
year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

12. Residuals of frostbite were not incurred during active 
service or as a consequence of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

13. Residuals of strokes were not incurred during active 
service or as a consequence of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

14. Arteriosclerotic heart disease, to include hypertension, 
was not incurred during active service, as a consequence of 
active service, nor is it presumed to have been incurred 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

15. Prostatitis was not incurred during active service or as 
a consequence of active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

16. Lung disease was not incurred during active service or as 
a consequence of active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

17.  The veteran does not have a current disability due to 
in-service exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here decided on appeal has 
proceeded in accordance with the law and regulations. 
 

The Court's decision in Pelegrini II  held, in part, that a 
VCAA notice, as required by 38 U.S.C. Section 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
in March 1998, long before the VCAA was enacted, and the VCAA 
notice was first given to the veteran in April 2001.  
Fortunately, the Court acknowledged in Pelegrini II that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated in Pelegrini II 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2001 and again in June 2003; the 
veteran was specifically advised in October 2003 that he had 
up to one year to submit evidence.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The letters stated that (1) the evidence 
needed to substantiate the veteran's claims was, among other 
things, evidence that the veteran currently had a disability 
as a result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him physical examinations.  It appears that all 
known and available records relevant to the issues here 
decided on appeal have been obtained and are associated with 
the veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran testified before 
an RO hearing officer in August 1999.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
implementing regulations.  

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran seeks service connection for arthritis and 
arteriosclerotic heart disease, both of which are deemed to 
be chronic diseases under 38 C.F.R. Section 3.309(a).  Thus, 
service connection for these disabilities may be granted 
under 38 C.F.R. Section 3.307(a)(3) if the evidence shows 
that the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from active 
service in August 1966, the evidence must show that a chronic 
disease manifest to a degree of ten percent by August 1967 in 
order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

Refractive Error

The veteran requires the use of glasses for a refractive 
error.  He stated at a hearing before the RO hearing officer 
in August 1999 that he was not seeking entitlement to service 
connection for refractive error, that this claim was added to 
his paperwork by someone else.  The veteran submitted a 
statement to this effect following the hearing, thus 
withdrawing his appeal of this claim.

Under 38 U.S.C.A. Section 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  Also, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  See 38 C.F.R. § 20.202 (2003).  
Withdrawal may be made by an appellant or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2003).  

Because the veteran has withdrawn his appeal of the issue of 
entitlement to service connection for refractive error, no 
allegations of errors of fact or law remain for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue and it is 
dismissed.

Residuals of a December 1956 motor vehicle accident

The veteran was involved in a motor vehicle accident during 
his first period of active duty in December 1956.  His 
service medical records show that he experienced a concussion 
of the brain, received emergency medical treatment and was 
hospitalized for observation.  The records reflect only 
complaints of sinus problems and low back pain.  The veteran, 
however, asserts that in the accident he injured his jaw, his 
entire face, broke at least one tooth and loosened others, 
and injured his chest, neck and knee.

Service medical records subsequent to the veteran's December 
1956 hospitalization show that in January 1957 he was placed 
on a temporary profile limiting his lifting and other 
activities when safety was an issue.  Upon examination for 
entry into the Air Force Reserves in March 1968, the veteran 
related a history of a head injury in 1956 with ten years of 
active duty following that injury with no sequelae; a history 
of traumatic dislocation of his teeth was also noted to have 
occurred in 1956.  There is no evidence of treatment during 
active service or Reserve service of complaints associated 
with a jaw injury, a face injury, dental trauma, a chest 
injury, a neck injury nor for a knee injury.

The veteran has participated in treatment at a VA medical 
center for complaints of facial numbness, chest pain, and a 
post-service cervical spine injury.  The veteran's post-
service treatment records from both VA physicians and private 
physicians are silent as to any medical link between current 
complaints of jaw, face, teeth, chest, neck and/or knee 
problems and the veteran's period of active service.  


The veteran submitted statements from his family members 
dated in 1986 reflecting that a neck disability did not exist 
prior to a 1985 on-the-job injury.  He also submitted 
statements from fellow servicemen who served with him during 
his periods of active service as well as during his service 
in the Reserves.  These statements show that the veteran had 
complaints of back and neck pain through at least 1987.

The veteran underwent VA examination in July 1997 and was 
found to be status-post fusion of the C5-C6 vertebra.  There 
were no specific findings of a jaw disorder, a face 
disability, residuals of a chest injury, or of a knee 
disability.  The veteran underwent VA dental examination that 
same month and was found to have loss of teeth, dental 
carries, and accretions on the teeth.  There was no 
suggestion of disability due to trauma.

Given the evidence of record, the Board finds that there is 
no evidence of injury to the jaw, face, teeth, chest, 
cervical spine or knee during the veteran's active service.  
Although there is a current cervical spine disability, it has 
not been medically linked to the veteran's in-service motor 
vehicle accident; there is only evidence of treatment for the 
neck disability subsequent to a post-service injury.  The 
Board acknowledges that it is plausible for an individual to 
injure his face, jaw and teeth during a motor vehicle 
accident in which a brain concussion is sustained; however, 
absent contemporaneous evidence of such injuries, the Board 
finds that the veteran's assertions, standing on their own, 
are insufficient to establish that in-service injuries 
actually occurred and that current disability is related 
thereto.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Accordingly, absent evidence of a current 
disability due to an in-service injury or disease, 
entitlement to service connection must be denied for the 
residuals of a jaw injury, a face injury, dental trauma, a 
chest injury, a cervical spine injury, and of a knee injury.

Blisters and Frostbite

The veteran's service medical records show that he 
experienced blisters on his hands and was treated for 
chronic, recurrent dermatitis.  Upon examination to enter the 
Air Force Reserves in March 1968, the veteran related that he 
had not experienced any symptoms of dermatitis since 1966.  
In January 1961, the veteran was noted to have frostbite on 
his ears, but there is no evidence of subsequent treatment 
for frostbite or any residuals thereof.

The veteran underwent VA examination in July 1997 and there 
was no evidence of a dermatologic disorder or of residuals of 
frostbite.  Post-service treatment records do not show 
treatment for chronic dermatitis and/or residuals of 
frostbite.  In February 2000, the veteran requested a 
prescription cream for blisters, but presented with no 
evidence of a rash, blister or discoloration of the skin.  
The veteran reported at that time that he had a recurrent 
dermatologic disorder.

The veteran testified before an RO hearing officer that he 
had experienced periodic blistering on his hands since using 
a pair of used gloves during service.  He also testified that 
he believed a number of his physical problems were the result 
of having to work in cold temperatures and being frostbitten.  
Statements submitted from fellow servicemen noted the 
recurrence of fever blisters on the veteran's lips and water 
blisters on his palms.

Given the evidence as outlined above, the Board finds that 
there is no evidence of current disability for which VA 
compensation benefits may be granted.  It is acknowledged 
that the veteran was treated for dermatitis and frostbite of 
the ears during service, but there is no evidence of 
treatment or even complaints of blistering for over thirty 
years and no evidence of treatment or complaints associated 
with cold injuries.  The one treatment record regarding a 
blistering problem does not reveal the existence of a current 
disability and there is no suggestion in the medical evidence 
that the veteran suffers with any residuals of frostbite.  As 
such, entitlement to service connection for blistering of the 
hands and feet and for frostbite of the hands, ears, nose and 
face is denied.

Eye disorders, bursitis, arthritis, strokes, heart disease, 
prostatitis, lung disease

Service medical records do not include any reference to eye 
disorders, bursitis, arthritis, strokes, heart disease, 
prostatitis or lung disease.  The veteran asserts, however, 
that his currently diagnosed blepharitis, arthralgias, 
intrascapular myositis, degenerative arthritis, chronic 
obstructive pulmonary disease and history of prostatitis and 
unexplained episodes of syncope are results of his service, 
including the stress related to his work loading nuclear 
weapons on aircraft, exposure to exhaust fumes and jet fuel 
on a regular basis, and exposure to radar transmissions.

The veteran's post-service treatment records show that he has 
been treated for chronic blepharitis since 1997, that he 
injured his eye when a wire was stuck in it in 1997, and that 
he has stable cataracts.  The veteran described getting 
soldering material in his eyes during service, but upon VA 
examination in July 1997, there was no scarring found and 
only minimal nuclear sclerosis-type cataracts found.  The 
examiner did not find that the veteran's cataracts were a 
result of service.

The veteran submitted a copy of a magazine article linking 
the exposure to radar transmissions to the development of 
cataracts.  He has not, however, submitted any medical 
evidence suggesting that his currently diagnosed cataracts 
resulted from an in-service exposure.  As noted, above, the 
VA examiner did not find any service-related etiology for the 
diagnosed cataracts.

Post-service treatment records make reference to the 
veteran's complaints of joint pain and a history of bursitis.  
He is treated with medication for arthralgias, intrascapular 
myositis and degenerative arthritis.  Upon VA examination in 
July 1997, the veteran was also found to have brachial 
radiculopathy.  Nowhere in the medical evidence, however, is 
there a suggestion that any of the complaints associated with 
bursitis and/or arthritis resulted from injury or disease 
incurred during the veteran's service.  Additionally, there 
is no evidence of a diagnosis of arthritis within one year of 
the veteran's discharge from service.

Post-service treatment records reflect clinical testing to 
determine the nature and etiology of reported periods of 
syncope.  Private treatment records reveal that the veteran 
related a history of these episodes since 1996 and underwent 
cardiology work-ups.  The diagnostic impression rendered in 
August 1999 was atypical chest discomfort and hypertension.  
Transient cerebral incidents have been recorded based on a 
history as given by the veteran, but there is no suggestion 
in the medical record that the veteran experienced a stroke 
and/or strokes due to an injury or disease experienced during 
service.

The veteran has also been treated for heart disease and 
hypertension in the 1990's and he asserts that he developed 
heart disease because of all the stress he endured during his 
period of active service working with nuclear materials.  He 
has been found to have generalized arteriosclerosis and has 
participated in clinical testing to determine the nature and 
etiology of the continued complaints of chest pain.  

The veteran's service medical records do not show any signs 
of early arteriosclerotic disease and/or hypertension, he was 
not diagnosed with heart disease within one year of discharge 
from service, and there is no medical opinion of record 
linking the currently diagnosed arteriosclerotic heart 
disease with hypertension to the veteran's period of active 
service and/or any stress experienced during service.

The veteran's post-service treatment records include 
notations of an enlarged prostate and a history of 
prostatitis.  He also experiences bladder outlet obstruction 
possibly as a result of prostatitis.  Chronic prostatitis was 
diagnosed upon VA examination in July 1997.  There is, 
however, no suggestion in the medical evidence of a link 
between currently diagnosed chronic prostatitis and the 
veteran's period of active service.

The veteran is currently treated for chronic obstructive 
pulmonary disease and emphysema that he relates to either 
exposure to asbestos during service, exposure to exhaust and 
jet fuel during service and/or exposure to cold temperatures 
and breathing in ice crystals during service.  He submitted 
copies of a magazine article reflecting the possibility of 
developing lung disease after exposure to exhaust.  The 
veteran has not, however, submitted a medical opinion linking 
his lung disorders to any in-service experiences and/or 
exposure.

Post-service treatment records show that the veteran was 
treated for smoke inhalation in October 2000 and that he has 
been treated periodically for bronchitis.  Computerized 
tomography was used in December 2000, after the veteran 
related a history of asbestos exposure, showed a mild degree 
of atelectatic changes at the lung bases with small 
parenchymal scarring, but there no was no evidence of 
pleural-based thickening or calcified plaque formations to 
indicate the presence of asbestosis.

Given the evidence of record, the Board finds that there is 
no evidence of eye disorders, bursitis, arthritis, strokes, 
heart disease, hypertension, prostatitis or lung disease 
during service and there is no medical evidence linking the 
currently diagnosed disorders to the veteran's period of 
active service.  Additionally, there is no evidence of a 
chronic disease being diagnosed within one year of discharge 
from service.  As noted above, the veteran's statements, 
standing on their own, are simply insufficient to establish a 
relationship between a current disability and an event and/or 
exposure during service as laypersons are not competent to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Consequently, absent medical evidence 
of a link between current disabilities and the veteran's 
period of active service and/or evidence of a chronic disease 
being diagnosed within one year of discharge from service, 
entitlement to service connection for the residuals of eye 
surgery, cataracts, bursitis and/or arthritis of the hands, 
arms, legs and shoulders, the residuals of strokes, 
arteriosclerotic heart disease including hypertension, 
prostatitis, and for lung disease must be denied.

Exposure to ionizing radiation

Specific diseases listed in 38 C.F.R. Section 3.309(d)(2) 
shall be service-connected if they become manifest in a 
radiation-exposed veteran.  The term "radiation-exposed 
veteran" means either a veteran who while serving on active 
duty, or an individual who while a member of a reserve 
component of the Armed Forces during a period of active duty 
for training or inactive duty for training, participated in 
a radiation-risk activity.  The term "radiation-risk 
activity" means:  (A) onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
(B) the occupation of Hiroshima or Nagasaki, Japan, by 
United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946, and/or (C) internment 
as a prisoner of war in Japan during World War II which 
resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).

When it is determined that, (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. Section 3.311(b)(5), the claim will be referred to 
the Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. Section 3.311(c).  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  See 38 C.F.R. 
§ 3.311(b).

The veteran asserts that he was exposed to radiation during 
his service at two separate Air Force bases because his 
duties included loading nuclear weapons on fighter aircraft.  
He was specifically requested to submit information with 
respect to exposure and to identify any and all disabilities 
which he believed were related to the alleged exposure.  The 
veteran has only submitted the above statement and has not 
identified a specific disability that he believes is 
associated with exposure to ionizing radiation.

The Board notes that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

Service medical records do not include complaints of or 
treatment for any disability associated with exposure to 
ionizing radiation.  The veteran is not currently diagnosed 
as having a disability associated with exposure to ionizing 
radiation.  Thus, service connection for a disability due to 
exposure to ionizing radiation is denied.

ORDER

The appeal of entitlement to service connection for 
refractive error is dismissed.

Service connection for the residuals of an injury of the jaw 
is denied.

Service connection for the residuals of an injury of the face 
is denied.

Service connection for the residuals of dental trauma is 
denied.

Service connection for the residuals of an injury of the 
chest is denied.

Service connection for the residuals of a cervical spine 
injury is denied.

Service connection for the residuals of a knee injury is 
denied.

Service connection for blisters of the hands and feet is 
denied.

Service connection for the residuals of eye surgery and 
cataracts is denied.

Service connection for bursitis of the hands, arms, legs, and 
shoulders is denied.

Service connection for arthritis of the hands, arms, legs, 
and shoulders is denied.

Service connection for the residuals of frostbite to the 
hands, ears, nose and face is denied.

Service connection for the residuals of strokes is denied.

Service connection for arteriosclerotic heart disease, 
including hypertension, is denied.

Service connection for prostatitis is denied.

Service connection for lung disease is denied.

Service connection for the residuals of exposure to ionizing 
radiation is denied.


REMAND

The evidence of record clearly shows that the veteran injured 
his lower back in a motor vehicle accident during his first 
period of active service in 1956.  He was placed on a 
temporary profile and had subsequent complaints of back pain.  
The medical evidence of record, however, does not include an 
opinion as to whether current symptoms are at least as likely 
as not related to the in-service injury.  As a consequence, 
the issue of entitlement to service connection for a 
lumbosacral spine injury must be remanded for further 
development of the medical record.

The veteran's service medical records also show a decline in 
hearing acuity during his service and the veteran and his 
fellow servicemen have attested to the fact that they were 
exposed to constant loud noises on the flight line.  The 
veteran is currently diagnosed as having bilateral 
sensorineural hearing loss and tinnitus, but the medical 
record does not include an opinion as to whether these 
disabilities are at least as likely as not results of in-
service noise exposure.  Additionally, the record reflects 
that the veteran has consistently complained of headaches and 
loss of balance as a result of severe tinnitus.  Thus, the 
issues of entitlement to service connection for hearing loss, 
tinnitus, headaches and loss of balance must be remanded for 
further development of the medical record.

Therefore, this matter is remanded for the following action:

1.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and etiology of his 
low back disorder.  The examiner should 
be requested to review the claims folder, 
including all service medical records, 
and comment on both the veteran's in-
service back injury and subsequent in-
service treatment as well as his post-
service low back injury reported in June 
1982.  The examiner should then render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent)  that any currently 
diagnosed low back disability is a result 
of in-service injury.  All opinions 
expressed must be supported by complete 
rationale.

2.  The RO should also schedule the 
veteran for an examination with a ear, 
nose and throat specialist to determine 
the nature and etiology of his hearing 
loss, tinnitus, headaches, and loss of 
balance.  If a neurology consult is 
required, the RO should also schedule the 
veteran for such an examination.  The 
examiner(s) should be requested to review 
the claims folder, including all service 
medical records, and state whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently diagnosed hearing loss and 
tinnitus is a result of in-service noise 
exposure.  The examiner(s) should then 
render an opinion as to whether any 
currently diagnosed headaches and/or loss 
of balance is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
to be a result of an in-service injury or 
disease.  All opinions expressed must be 
supported by complete rationale.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
scheduled examinations and to cooperate 
in the development of the case, and that 
the consequences of failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2003).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



